                                                                                                         JS-5
                                       81,7('67$7(6',675,&7&2857
                                      &(175$/',675,&72)&$/,)251,$
                                                         
  Petitioner   9/23/19   N.Boehme
                                              &,9,/0,187(6±*(1(5$/

   Case No. CV 18-07252-DSF (DFM)                                                Date: September 19, 2019
    Title       Joseph Chandler Davall v. Warren Montgomery



       Present: The Honorable            Douglas F. McCormick, United States Magistrate Judge

                            Nancy Boehme                                        Court Reporter
                             Deputy Clerk                                         Not Present
                     Attorney(s) for Plaintiff(s):                        Attorney(s) for Defendant(s):
                              Not Present                                         Not Present

   Proceedings:            (IN CHAMBERS) Order Vacating Judgment and Reinstating OSC


      On September 17, 2019, the Ninth Circuit remanded this case “for the limited purpose of
enabling the district court to consider appellant’s Federal Rule of Civil Procedure 60(b) motion.”
Davall v. Montgomery, No. 19-55903 (9th Cir. Aug. 17, 2019). For the reasons set out in the
Court’s August 23, 2019 Order (Dkt. 27), Petitioner’s request for Rule 60(b) relief is GRANTED.

      Accordingly, the April 29, 2019 Judgment (Dkt. 12) is VACATED and the Court’s
November 30, 2018 Order to Cause is REINSTATED (Dkt. 5). The Clerk of Court is instructed to
re-send Petitioner a copy of the OSC. Petitioner is ORDERED to do one of the following within
twenty-eight (28) days:

               (1)file a formal stay-and-abey motion if he believes he can make the required showings
                   under Rhines v. Weber, 544 U.S. 269, 277 (2005);

               (2)request that the Petition be dismissed without prejudice under Federal Rule of Civil
                   Procedure 41(a)(1), with the understanding that any later petition may be time barred
                   under 28 U.S.C. § 2244(d)(1);

               (3)request that Grounds Four and Five of the Petition be dismissed and that he be
                   allowed to either proceed on the exhausted claims, or seek a stay of the then fully
                   exhausted Petition under Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003) (allowing for
                   stays of fully exhausted federal petitions without showing of good cause), overruling
                   on other grounds recognized by Robbins v. Carey, 481 F.3d 1143, 1149 (9th Cir.
                   2007), with the understanding that he will be allowed to amend any newly exhausted


&9                                         &,9,/0,187(6*(1(5$/           ,QLWLDOVRI'HSXW\&OHUNQE
                                                                                                       Page 1 of 2
                                                                                                                   
                                   81,7('67$7(6',675,&7&2857
                                  &(175$/',675,&72)&$/,)251,$
                                                     
                                          &,9,/0,187(6±*(1(5$/

                 claims back into the Petition only if the claims are timely or “relate back” to the
                 original exhausted claims, see Mayle v. Felix, 545 U.S. 644, 664 (2005); or

            (4)show cause in writing why this action should not be dismissed without prejudice for
                failure to exhaust state remedies.

           Petitioner is expressly warned that his failure to timely comply with this Order may
        result in the Petition being dismissed for the reasons stated above and for failure to
        prosecute.





&9                                 &,9,/0,187(6*(1(5$/               ,QLWLDOVRI'HSXW\&OHUNQE
                                                                                                   Page 2 of 2
                                                                                                               
